Case 1:15-cv-01153-AT-BCM Document 182 Filed 02/02/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
JANET PRUTER, et al. DOC #

DATE FILED: 2/2/2021
Plaintiffs,

-against- 15 Civ. 1153 (AT)

LOCAL 210, INTERNATIONAL ORDER

BROTHERHOOD OF TEAMSTERS,

 

Defendant.
ANALISA TORRES, District Judge:

 

The Court has reviewed Plaintiffs’ motion to reopen discovery, ECF No. 179, and its
amendment, ECF No. 181, as well as Defendant’s response, ECF No. 180. Plaintiffs’ motion is
DENIED.

The Clerk of Court is directed to terminate the motions at ECF Nos. 179 and 181.

SO ORDERED.

Dated: February 2, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
